Defendant, Bill Richardson, was charged in the district court of LeFlore county jointly with Gene Murphy and others, with the crime of assault and attempt to kill; demanded a severance, was tried and convicted of the included crime of assault with a dangerous weapon, and his punishment assessed by the jury at two years in the state penitentiary. From this judgment and sentence he has appealed.
This is a companion case of that of Gene Murphy v. State,79 Okla. Crim. 31, 151 P.2d 69, this day decided by this court. The facts and assignments of errors are the same. The only difference is that the codefendant Gene Murphy fired the shots, and this defendant was driving the car. The defendant in this case was given a sentence of two years in the penitentiary, and his codefendant, Gene Murphy, was given four years. It is, therefore, unnecessary to review the evidence and the law as announced in that case.
The judgment and sentence of the district court of LeFlore county is affirmed.
JONES, P. J., and DOYLE, J., concur.